EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Cushing on 01/12/2022.

The application has been amended as follows: 

Claim 1, line 7: “the identification of chewing-related muscular activity” was changed to --identification of the chewing-related muscular activity from the identified electrical signals--;
 Claim 2, line 2: “such an” was replaced with --said--;
Claim 3, line 2: “the ear region” was replaced with --an ear region--;
Claim 3, line 3: “the scalp” was replaced with --a scalp--;
Claim 3, lines 3-4: “the ear canal” was replaced with --an ear canal--;
Claim 4, lines 3-4: “the detection of an electrical signal related to a process of chewing” was replaced with --the identification of the electrical signals that are derived from the chewing-related muscular activity--;
Claim 5, line 2: “a chewing signal” was replaced with --the chewing-related muscular activity--;

Claim 7, lines 2-3: “classification of a signal as derived from chewing” was replaced with --the identification of the electrical signals as derived from said chewing-related muscular activity--;
Claim 8, line 1: “the glucose level” was replaced with --a glucose level--;
Claim 8, line 1: “an EEG monitor” was replaced with --the EEG monitor--;
Claim 10, line 3: “an upcoming onset” was replaced with --the upcoming onset--;
Claim 11, line 2: --the-- was inserted before “chewing”;
Claim 11, lines 1-2: “such that the step of the reduction in insulin administration is smaller when chewing is identified compared to when chewing is not identified” was replaced with --wherein the insulin delivery device is configured such that the restriction in the insulin delivery is smaller when the chewing is identified compared to when the chewing is not identified--;
Claim 13, line 2: --said-- was inserted before “chewing-related”;
Claim 13, line 4: --said-- was inserted before “chewing-related”; and
Claim 14, line 1: --action-- was inserted before “and said second”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art does not teach or suggest “a signal processing part adapted for analyzing and classifying the EEG signals captured to 
US 2013/0274580 A1 (Madsen) (previously cited) teaches an EEG monitor (¶ [0041]) comprising EEG electrodes adapted for capturing EEG signals (Fig. 1 and ¶ [0043]: electrodes 10) and a signal processing part adapted for analyzing and classifying the EEG signals captured (Fig. 1 and ¶¶ [0043]-[0044]: computer 12 provides a signal processing unit; Fig. 3 and ¶¶ [0055]-[0061] describe a hypoglycemia event classifier together with two optional artifact detectors) to detect a hypoglycemia-related condition (¶ [0060] describes when an hypoglycemia event is detected or blocked), and for causing further action to be taken in the event that a hypoglycemia condition is detected (Fig. 1 and ¶¶ [0047], [0066]-[0067]: “Hypo Detector block emits an alarm”), wherein said signal processing part is adapted for identifying electrical signals captured by said electrodes that are derived from muscular activity related to the process of chewing (¶ [0077]: EEG artifacts due to chewing are detected by the artifact detectors; see Fig. 3). Paragraph [0060] describes when an hypoglycemia event is detected or blocked, wherein the outputs of the artifact signals are taken into account in determining whether the hypoglycemia event is detected or blocked. However, Madsen does not disclose that the identification of chewing-related muscular activity is taken into account in determining a type of the further action to be taken.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791